Case: 14-50773   Document: 00513330150     Page: 1   Date Filed: 01/05/2016




                       REVISED January 5, 2016

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 14-50773                  United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
UNITED STATES OF AMERICA,                                      December 17, 2015
                                                                 Lyle W. Cayce
             Plaintiff – Appellee,                                    Clerk

v.

JAMES ALLEN CARAVAYO,

             Defendant – Appellant.


                Appeal from the United States District Court
                     for the Western District of Texas


Before KING, SMITH, and ELROD, Circuit Judges.
PER CURIAM:
      The district court imposed a blanket supervised release condition that
bars Defendant James Allen Caravayo—who was originally convicted of
possessing child pornography—from dating any adult with minor children.
Caravayo challenges the dating restriction, arguing that it violates 18 U.S.C.
§ 3583(d) and his First Amendment right of free association. Because the
dating restriction was not supported by a factual finding or otherwise clearly
substantiated by the record, we VACATE the sentence and REMAND for
resentencing.
    Case: 14-50773    Document: 00513330150     Page: 2   Date Filed: 01/05/2016


                                 No. 14-50773

                                        I.
      In November 2005, Caravayo pleaded guilty to possession of child
pornography in violation of 18 U.S.C. § 2252. The district court sentenced him
to 96 months’ imprisonment followed by 10 years of supervised release, subject
to several supervised release conditions. Caravayo appealed his sentence, and
we dismissed the appeal as frivolous. See United States v. Caravayo, 257 F.
App’x 804 (5th Cir. 2007).
      Caravayo served out his prison term, and the supervised release period
commenced in November 2012. In May 2014, the government filed a motion to
revoke Caravayo’s supervised release, alleging several violations of Caravayo’s
release conditions. At the revocation hearing, the government abandoned all
of the alleged violations except for a Texas misdemeanor conviction for Failure
to Identify, to which Caravayo admitted. Based on that admitted violation, the
district court revoked Caravayo’s supervised release, sentenced him to 90 days’
imprisonment, and re-imposed the balance of his original supervised release
term, subject to the same conditions.
      At issue here is Special Condition Six, which prohibits Caravayo from
“dat[ing any] women/men who have children under the age of eighteen.” At
the revocation hearing, Caravayo’s counsel objected to Special Condition Six
on the ground that it violated Caravayo’s First Amendment right of free
association. Caravayo argued that other more narrowly tailored conditions
could achieve the same goal, including one of his already applicable conditions
prohibiting unsupervised contact with minors. Without ruling on his objection,
the district court re-imposed all of the original supervised release conditions,
including Special Condition Six. Caravayo appeals and argues that Special
Condition Six fails to meet the criteria imposed by 18 U.S.C. § 3585(d) for
special conditions and violates his First Amendment right of free association.


                                        2
     Case: 14-50773        Document: 00513330150           Page: 3     Date Filed: 01/05/2016


                                        No. 14-50773

                                               II.
       We review a preserved challenge to a special condition of supervised
release for abuse of discretion. United States v. Fernandez, 776 F.3d 344, 345
(5th Cir. 2015). Caravayo clearly objected to Special Condition Six on First
Amendment grounds at his revocation hearing and thus preserved that
challenge.     See United States v. Bird, 124 F.3d 667, 684 (5th Cir. 1997)
(reviewing for abuse of discretion a First Amendment challenge to a special
condition of supervised release when the defendant objected to the condition
based on the First Amendment and argued that the condition was not narrowly
tailored and was duplicative, but did not mention the statutory requirements
of § 3583). Caravayo’s objection was more than a “[v]ague reference[] to the
First Amendment,” as the dissenting opinion suggests; rather, it referenced
the criteria on which his First Amendment challenge must now be judged:
       [Special Condition Six] is in violation of the First Amendment,
       Your Honor, frankly a freedom of association. There are much
       more narrowly-tailored possibilities, which are actually included,
       which are him not having contact with minors and/or not having
       contact with minors without the predetermination of his
       probation, but a blanket prohibition of him dating anyone, because
       they have a minor, frankly, Your Honor, I’ve never seen this
       condition before and so I note that and flag that with an objection
       to that.
However, because Caravayo did not object to the condition on the basis of
§ 3583(d), we review Caravayo’s statutory challenge for plain error. 1



       1  While Caravayo’s statutory and constitutional challenges turn on largely the same
considerations, his sufficient First Amendment objection to Special Condition Six was
nevertheless insufficient to notify the district court of a § 3583(d) challenge “so that the
district court [could] correct itself and . . . obviate the need for our review.” United States v.
Gutierrez, 635 F.3d 148, 152 (5th Cir. 2011). The dissenting opinion posits that Caravayo’s
failure at the revocation hearing to cite § 3583(d) renders his First Amendment challenge
unpreserved as well. But we have never required a defendant to cite § 3583(d) to preserve a
First Amendment challenge, and there is no reason to impose such a requirement.

                                                3
     Case: 14-50773      Document: 00513330150         Page: 4    Date Filed: 01/05/2016


                                      No. 14-50773

                                           III.
                                            A.
       As is our practice, we turn first to the statutory challenge. Caravayo’s
statutory challenge asserts that Special Condition Six does not satisfy
§ 3583(d) because the condition is not “reasonably related” to § 3553’s factors
and is a greater deprivation of liberty than is reasonably necessary to achieve
the three statutory goals of § 3583(d)(2). Section 3583(d)(1) requires that a
condition of supervised release be “reasonably related to the factors set forth
in [18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D)],” which are:
       (1) “the nature and circumstances of the offense and the history
       and characteristics of the defendant,” (2) the need “to afford
       adequate deterrence to criminal conduct,” (3) the need “to protect
       the public from further crimes of the defendant,” and (4) the need
       “to provide the defendant with needed [training], medical care, or
       other correctional treatment in the most effective manner.”
United States v. Paul, 274 F.3d 155, 165 (5th Cir. 2001) (alteration in original)
(quoting 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D)). A special condition must also
“involve[] no greater deprivation of liberty than is reasonably necessary” to
achieve the latter three statutory goals of § 3553(a)(2). 2 Id.; see § 3583(d)(2). 3
       Because Caravayo’s statutory challenge is subject to plain error review,
he must show that the district court erred, that the error was plain, and that
the plain error affected his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). Even if these conditions are met, our discretion to


       2 A condition must also be “consistent with any pertinent policy statements issued by
the [U.S.] Sentencing Commission,” 18 U.S.C. § 3583(d)(3), but Caravayo does not challenge
Special Condition Six on this ground.
       3 These twin statutory requirements substantially track the test we have applied to

First Amendment challenges to special conditions of supervised release, discussed in greater
detail below. See, e.g., United States v. Hilliker, 469 F. App’x 386, 389 (5th Cir. 2012)
(unpublished) (rejecting First Amendment challenge to a supervised release condition
because the condition was “reasonably related to affording adequate deterrence to criminal
conduct and protecting the public from further crimes of the defendant”).

                                             4
    Case: 14-50773     Document: 00513330150      Page: 5    Date Filed: 01/05/2016


                                  No. 14-50773

correct the error “ought to be exercised only if the error seriously affect[ed] the
fairness, integrity or public reputation of judicial proceedings.” Id. (internal
quotation marks and citation omitted). For the reasons discussed below, the
imposition of Special Condition Six was error. However, Caravayo’s statutory
challenge cannot succeed on plain error review because he fails to argue that
the alleged error affected the fairness, integrity, or public reputation of judicial
proceedings. “We have . . . refused to correct plain errors when, as here, the
complaining party makes no showing as to the fourth prong.” United States v.
Rivera, 784 F.3d 1012, 1018 n.3 (5th Cir. 2015); see United States v.
Andaverde–Tinoco, 741 F.3d 509, 523 (5th Cir. 2013) (“[T]he burden is on the
defendant to demonstrate that the error affects the fairness, integrity, or public
reputation of judicial proceedings.”), cert. denied, 134 S. Ct. 1912 (2014).
Because Caravayo’s statutory challenge to Special Condition Six fails, we turn
to his First Amendment challenge.
                                        B.
      We review Caravayo’s First Amendment challenge to Special Condition
Six for abuse of discretion. United States v. Salazar, 743 F.3d 445, 448 (5th
Cir. 2014). “A district court abuses its discretion if it bases its decision on an
error of law or a clearly erroneous assessment of the evidence.” United States
v. McKnight, 570 F.3d 641, 645 (5th Cir. 2009) (internal alterations and
quotation marks omitted).
      “It is axiomatic that the infringement of constitutional liberties occurs
concomitantly with conviction of a crime, and many conditions of supervised
release therefore permissibly infringe liberty interests.”       United States v.
Woods, 547 F.3d 515, 519 (5th Cir. 2008).          As such, a condition “is not
necessarily invalidated merely because it impairs a [supervisee’s] enjoyment
of constitutional rights.” United States v. Stafford, 983 F.2d 25, 28 (5th Cir.


                                         5
    Case: 14-50773    Document: 00513330150    Page: 6   Date Filed: 01/05/2016


                                No. 14-50773

1993).   All discretionary conditions of supervised release, however, must
conform to the requirements in § 3583(d). See id.; United States v. Fields, 777
F.3d 799, 802–03 (5th Cir. 2015).
      A special condition of supervised release like the one challenged by
Caravayo must comply with § 3583(d) to survive a First Amendment challenge.
See United States v. Paul, 274 F.3d 155, 169 (5th Cir. 2001) (affirming that
“supervised release conditions restricting . . . First Amendment freedoms are
permissible if the statutory tailoring requirements are satisfied” and holding
the requirements of § 3583(d) satisfied); United States v. Bird, 124 F.3d 667,
684 (5th Cir. 1997) (rejecting a First Amendment challenge to a special
condition because the “district court was within its authority conferred by 18
U.S.C. § 3583(d)”).   Because Special Condition Six does not comply with
§ 3583(d) for the reasons discussed below, we hold that Special Condition Six
violates Caravayo’s First Amendment right of association and, accordingly, we
vacate Caravayo’s sentence and remand for resentencing.
      Under § 3583(d), a discretionary condition must be “reasonably related”
to one of the four factors under § 3553(a): (1) the nature and circumstances of
the offense and the history and characteristics of the defendant; (2) the
deterrence of criminal conduct; (3) the protection of the public from further
crimes of the defendant; and (4) the provision of needed educational or
vocational training, medical care, or other correctional treatment to the
defendant. United States v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009)
(citing § 3553(a)(1), (a)(2)(B)–(D)). The condition must also impose no greater
deprivation of liberty than is reasonably necessary to advance deterrence,
protect the public from the defendant, or advance the defendant’s correctional
needs. Id.




                                      6
    Case: 14-50773     Document: 00513330150     Page: 7   Date Filed: 01/05/2016


                                  No. 14-50773

      Caravayo correctly contends that the First Amendment protects an
individual’s right “to enter into and maintain certain intimate human
relationships . . . against undue intrusion by the State.” Louisiana Debating
& Literary Ass’n v. City of New Orleans, 42 F.3d 1483, 1493 (5th Cir. 1995)
(quoting Roberts v. U.S. Jaycees, 468 U.S. 609, 617–18 (1984)). Caravayo
argues that Special Condition Six is not reasonably related to the § 3553(a)
factors because the district court did not provide any “specific facts [or]
evidence” justifying the condition in light of the factors. Special Condition Six
is a greater-than-necessary deprivation of his First Amendment liberty,
Caravayo argues, because the condition is an absolute restriction on whom he
may date that does not allow exceptions with the permission of his probation
officer and because his supervised release terms already contain a restriction
prohibiting any unsupervised contact with minors.
      Because the district court made no specific factual findings to establish
that Special Condition Six was reasonably related to one of the four factors
under § 3553(a), and because the record does not clearly substantiate such a
relationship, the district court abused its discretion. A district court must “set
forth factual findings to justify special probation conditions” in terms of the
§ 3553(a) factors.   Salazar, 743 F.3d at 451 (citation omitted) (vacating a
special condition of supervised release); accord United States v. Prieto, 801 F.3d
547, 550 (5th Cir. 2015). In the absence of a factual finding, a court of appeals
may nevertheless affirm a special condition “where the [district] court’s
reasoning can be inferred after an examination of the record.” Salazar, 743
F.3d at 451. On the other hand, “[w]here the district court’s rationale” in
imposing the special condition “is unclear” even after a review of the record,
the special condition must be vacated as an abuse of discretion. Id.




                                        7
       Case: 14-50773     Document: 00513330150           Page: 8    Date Filed: 01/05/2016


                                       No. 14-50773

        Special Condition Six is not clearly related to the § 3553(a) factors under
this record.     Caravayo’s offense conduct is reprehensible, but unlike the
defendants in other cases in which we have upheld similar dating restrictions,
Caravayo does not have a history of inappropriate contact with minors or of
using relationships with adults to reach children.                  See United States v.
Pennington, 606 F. App’x 216, 219 (5th Cir.) (unpublished) (defendant had
previously abused the child of a woman he was dating), cert. denied, 136 S. Ct.
166 (2015); United States v. Ellis, 720 F.3d 220, 224 (5th Cir. 2013) (record
included evidence of defendant’s prior child molestation and “proclivity to use
close relationships to reach children”); United States v. Esler, 531 F. App’x 502,
504, 506 (5th Cir. 2013) (unpublished) (defendant in child pornography receipt
case had interacted with his child victim, requesting nude photographs). In all
three cases, “the [district] court’s reasoning” in imposing a dating restriction
“c[ould] be inferred after an examination of the record.” Salazar, 743 F.3d at
451.     The absence of similar evidence here does not mean that a dating
restriction is per se unwarranted. But it does mean that, unlike in Pennington,
Ellis, and Esler, “the district court’s rationale” in imposing the dating
restriction “is unclear” after a review of the record. Salazar, 743 F.3d at 451.
        In addition, neither the district court’s factual findings nor the record
itself makes clear that Special Condition Six is no greater a deprivation of
liberty than reasonably necessary to achieve the statutory sentencing goals.
§ 3583(d)(2). Special Condition Six, unlike the dating restrictions we upheld
in each of the three cases noted above, does not allow for exceptions with the
permission of a probation officer. 4               The possibility of a less restrictive



        4Importantly, “the possibility of future judicial modification has no bearing on
whether the district court abused its discretion today.” United States v. Duke, 788 F.3d 392,
401 (5th Cir. 2015). Indeed, the possibility of future judicial modification is relevant only to

                                               8
     Case: 14-50773       Document: 00513330150         Page: 9     Date Filed: 01/05/2016


                                       No. 14-50773

alternative is not necessarily fatal to a blanket special condition, but the
reasonable necessity of such a broad condition must be either supported by a
factual finding or otherwise evident from the record. See Paul, 274 F.3d at 171
(upholding restriction that did not allow exceptions with permission of a
probation officer because, “[w]hile the district court made no explicit finding”
that such a broad condition was reasonably necessary, there was “ample
evidence in the record supporting” the condition’s necessity). Here, there is
neither a district court factual finding nor clear evidence in the record as to
why an unconditional dating restriction was reasonably necessary or as to why
a restriction allowing for exceptions with the permission of a probation
officer—akin to the dating restrictions we have previously upheld—would be
inadequate. Moreover, the record does not contain any discussion or finding
regarding the reasonable necessity of the dating restriction in light of
Caravayo’s separate and unchallenged prohibition on unsupervised contact
with minors.
       We recognize that “Congress has made clear that children . . . are
members of the public it seeks to protect by permitting a district court to
impose appropriate conditions on terms of supervised release.” United States
v. Rodriguez, 558 F.3d 408, 417 (5th Cir. 2009).                Although bound by the
statutory requirements in §§ 3553(a) and 3583(d), district courts have “wide
discretion in imposing terms and conditions of supervised release.” Paul, 274
F.3d at 164; see also § 3583(d) (“The court may order . . . any other condition it
considers to be appropriate . . . .”). District courts are free to craft special
conditions, including a condition like Special Condition Six, according to the
facts of the case before them and the limits of § 3583(d).



a decision whether to correct plain error. See United States v. Prieto, 801 F.3d 547, 554 (5th
Cir. 2015).

                                              9
    Case: 14-50773       Document: 00513330150         Page: 10     Date Filed: 01/05/2016


                                      No. 14-50773

       But special conditions must be tailored to the individual defendant and
may not be based on boilerplate conditions imposed as a matter of course in a
particular district. 5 See United States v. Duke, 788 F.3d 392, 403 (5th Cir.
2015) (vacating special condition that banned all contact with minors in
perpetuity where “the record d[id] not support imposing such a sweeping ban
for such an extended duration of time”). Where a timely objection is made to a
special condition and the record does not clearly contain any discussion, factual
finding, or other support for that special condition, we must vacate and remand
for resentencing. See Salazar, 743 F.3d at 451; Woods, 547 F.3d at 519–20.
Nothing in this opinion is intended to bar the district court from considering
the imposition of any special condition at resentencing.
                                            IV.
       For the foregoing reasons, we VACATE the sentence and REMAND for
resentencing not inconsistent with this opinion.




       5  At oral argument, Caravayo’s counsel noted the emergent practice in the Western
District of Texas of including certain special conditions in the Pre-Sentence Report (PSR) as
a matter of course, with the result that those conditions are often imposed by the court
without factual findings as if they were standard conditions. Indeed, during oral argument
in United States v. Hudson, No. 14-50004, 2015 WL 5306547 (5th Cir. Sept. 11, 2015)
(unpublished), argued at the same session as this case, the government acknowledged “that
is a policy we’ve adopted in the Western District of Texas.” A special condition should not
automatically be imposed even if it is recommended in the PSR. Rather, district courts must
“set forth factual findings to justify” each special condition. Salazar, 743 F.3d at 451.

                                             10
    Case: 14-50773       Document: 00513330150          Page: 11     Date Filed: 01/05/2016


                                       No. 14-50773

KING, Circuit Judge, dissenting:
       I would affirm the sentence imposed by the district court on revocation
of Caravayo’s supervised release.
       I look first at the objectives of a sentence for a violation of supervised
release. As we summarized recently, “‘postrevocation sanctions [are treated]
as part of the penalty for the initial offense,’ rather than [as] a penalty for the
offense constituting a violation of the terms of supervised release.” United
States v. Rivera, 797 F.3d 307, 308 (5th Cir. 2015) (quoting Johnson v. United
States, 529 U.S. 694, 700 (2000)). The district court may also consider the
seriousness of the conduct constituting a violation of the conditions of
supervised release in this type of sentencing. Id. at 308–09. In light of this
framework, the details of Caravayo’s original offense are important. While the
majority never confronts those details, a full discussion of Caravayo’s offense
history helps explain the district court’s decision to re-impose the same
conditions of supervised release that Caravayo had originally received. 1
       Prior to October 28, 2004, the U.S. Immigration and Customs
Enforcement Office (ICE) in El Paso, Texas, received information from the ICE
Cyber Crimes Center that an individual in the El Paso area was accessing
various Internet websites featuring images and videos of child pornography.
ICE traced the e-mail account and credit card used by this individual to
Defendant James Allen Caravayo. On October 28, 2004, ICE agents, along
with FBI agents and El Paso Police Department officers, interviewed Caravayo
at his home. At the end of the interview, Caravayo ultimately consented to
ICE agents removing his computer from his home in order to examine it. A



       1  In revoking supervised release, courts are generally authorized to include, within
limits, a new term of supervised release, 18 U.S.C. § 3583(h), and may also modify the original
terms of supervised release, 18 U.S.C. § 3583(e).
                                              11
   Case: 14-50773     Document: 00513330150      Page: 12    Date Filed: 01/05/2016


                                  No. 14-50773

forensic examination of the computer revealed the following files on Caravayo’s
hard drive:
      - Approximately 29 sexually explicit images, which consisted of
      images of adult males performing anal or vaginal sexual
      intercourse on female children approximately five years of age;
      images of female children approximately six years of age
      performing oral sex on adult males; images of male children
      approximately 14 years of age engaging in anal sexual intercourse
      with other males of approximately 14 years of age; and images of
      adult males spreading the genital area of female children engaged
      in masturbation.
      - 577 images of children four to fifteen years of age in various states
      of undress.
      - 39 sexually explicit videos ranging between 13 seconds and 14
      minutes 15 seconds in length. Many, if not all, of these videos
      depicted exhibition of the genital area of suspected minors.
      Several of these videos depicted prepubescent minors, or minors
      who appeared to be under the age of 12 years.
      - Hypertext Markup Language (HTML) pages advertising sexually
      explicit images involving children.
      - E-mail correspondence regarding membership details between
      Caravayo and other persons running websites advertising sexually
      explicit images involving children.
On February 17, 2005, ICE agents conducted a follow-up interview with
Caravayo, who initially denied that he possessed child pornography. However,
after being presented with the evidence from his computer’s forensic
examination by ICE agents, Caravayo later admitted to purchasing and
downloading the child pornography found on his computer.
      Caravayo was indicted on July 13, 2005, in the Western District of Texas
on two counts involving child pornography. And he entered into a written plea
in November 2005, pleading guilty to violating 18 U.S.C. § 2252(a)(2) and
(b)(1). Following his guilty plea, Caravayo had his release bond revoked on
December 1, 2005, after he violated the conditions of his bond by having contact
with minors in his family without permission of the court. On February 24,
                                        12
   Case: 14-50773     Document: 00513330150      Page: 13   Date Filed: 01/05/2016


                                  No. 14-50773

2006, Caravayo was sentenced to 96 months imprisonment and 10 years of
supervised release by the district court, which also imposed a number of
conditions of supervised release. Among the conditions imposed at sentencing
was the condition at issue here, Special Condition Six, which stated that “[t]he
defendant may not date women/men who have children under the age of
eighteen.” Special Condition Six did not allow Caravayo to seek an exception
from its dating ban from his probation officer.       He could, of course, seek
modification of the condition from the district court.
      On February 28, 2006, Caravayo appealed his conviction. On appeal,
Caravayo’s counsel filed an Anders brief, asserting that there were no non-
frivolous reasons to appeal. The brief did not mention Special Condition Six.
Caravayo filed his own response to his counsel’s Anders brief, raising a number
of claims. Like counsel’s brief, this brief did not mention Special Condition Six.
Our court ultimately dismissed Carvayo’s appeal as frivolous. See United
States v. Caravayo, 257 F. App’x 804 (5th Cir. 2007) (per curiam)
(unpublished).
      After Caravayo was released from prison on November 6, 2012, his
supervised release commenced.       But, on April 4, 2014, the United States
petitioned the district court to issue a warrant for Caravayo’s arrest and to
revoke his supervised release on the grounds that Caravayo had violated a
number of conditions of supervised release. First, Caravayo had used his
roommates’ computers and accessed the internet. Second, Caravayo had been
found with marijuana in his possession by officers to whom he refused to
provide his date of birth and address and to whom he provided a fictitious
name, for which he pleaded guilty to a state misdemeanor charge of failing to
identify himself while under arrest. And third, video was found at Caravayo’s
residence that constituted child erotica, depicting nude children and adults

                                       13
    Case: 14-50773      Document: 00513330150        Page: 14    Date Filed: 01/05/2016


                                    No. 14-50773

walking on the beach together. A final revocation hearing, at issue today, was
held on June 30, 2014, in front of the same judge who presided over Caravayo’s
2006 conviction. At this hearing, Caravayo pleaded guilty to violating the
conditions of his supervised release by failing to identify himself, and the
government abandoned pursuing the other violations it alleged. The district
court then revoked Caravayo’s supervised release and sentenced him to a term
of imprisonment of 90 days, followed by eight years of supervised release.
Anticipating that Special Condition Six would be re-imposed as part of his
supervised release, Caravayo’s counsel objected ever so briefly to this condition
on First Amendment grounds:
      I just wanted to point out that there was one condition in there,
      number six, which prohibited [Caravayo] from dating an adult
      that—male or female—that has children. And I think that one is
      in violation of the First Amendment, Your Honor, frankly a
      freedom of association. There are much more narrowly-tailored
      possibilities, which are actually included, which are him not
      having contact with minors and/or not having contact with minors
      without the predetermination of his probation, but a blanket
      prohibition of him dating anyone, because they have a minor,
      frankly, Your Honor, I've never seen this condition before and so I
      note that and flag that with an objection to that.
The court ultimately re-imposed the same conditions of supervised release that
Caravayo had received in 2006, including Special Condition Six, which
Caravayo now contends violates his freedom of association under the First
Amendment.
      Based on these facts, I would affirm the district court. The majority and
I differ on the appropriate standard of appellate review here. 2 Regardless, I



      2 The majority states that Caravayo’s constitutional challenge should be reviewed
under an abuse of discretion standard. I believe that Caravayo’s constitutional challenge
should be reviewed for plain error for the reason set out below.
                                           14
   Case: 14-50773     Document: 00513330150      Page: 15    Date Filed: 01/05/2016


                                  No. 14-50773

would conclude that the district court did not either plainly err or abuse its
discretion in re-imposing Special Condition Six on Caravayo following the
revocation of Caravayo’s supervised release.       If Caravayo had adequately
preserved his challenge to a condition of supervised release, it would be subject,
on appeal, to a highly “deferential abuse of discretion standard.” United States
v. Rodriguez, 558 F.3d 408, 411–12 (5th Cir. 2009).         This review is “highly
deferential [because] the sentencing judge is in a superior position to find facts
and judge their import under [18 U.S.C.] § 3553(a) with respect to a particular
defendant.” United States v. Miller, 665 F.3d 114, 119 (5th Cir. 2011) (second
alteration in original) (quoting United States v. Campos–Maldonado, 531 F.3d
337, 339 (5th Cir. 2008)). And this deference is warranted even where the
district court’s reasoning has to “be inferred after an examination of the
record.” United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014). We are
told by the majority, correctly, that absent a specific finding by the district
court, there must be “clear evidence in the record as to why an unconditional
dating restriction was reasonably necessary.” Majority Op. at 9. But there is
clear evidence in this record. The district court here was originally presented
with gruesome evidence of an individual who had downloaded material of a
depraved and sadistic nature that exploited young children.           This record
strongly supports the district court’s conclusion that a dating relationship with
the parent of children would put Caravayo in close daily contact with children
and put these children at risk. Furthermore, Caravayo demonstrated a failure
to respect the terms of his bond release and later his supervised release. In
my view, Special Condition Six was “reasonably necessary in light of the nature
and circumstances of [Caravayo]’s offense and the legitimate need to prevent




                                       15
    Case: 14-50773       Document: 00513330150          Page: 16     Date Filed: 01/05/2016


                                       No. 14-50773

recidivism and to protect the public.” United States v. Paul, 274 F.3d 155, 168
(5th Cir. 2001). 3
       The district court’s conclusion finds support not just in the record, but in
decisions of this court that have upheld restrictions similar to Special
Condition Six. See, e.g., United States v. Pennington, 606 F. App’x 216, 219
(5th Cir. 2015) (unpublished); United States v. Esler, 531 F. App’x 502, 504 (5th
Cir. 2013) (per curiam) (unpublished); United States v. Ellis, 720 F.3d 220, 224
(5th Cir. 2013) (per curiam). In particular, this court’s decision in Esler is
instructive. In Esler, we found that a violation of 18 U.S.C. § 2252(a)(2), the
statute that Caravayo violated, could be the basis for a restriction on dating
individuals with underage children. Esler, 531 F. App’x at 504; see also United
States v. Roy, 438 F.3d 140, 144–45 (1st Cir. 2006) (finding no First
Amendment violation where a special condition restricted an offender,
convicted of possession of child pornography, from dating a woman with minor
children).
       Caravayo argues that the restriction in Esler was valid partly because it
allowed the defendant there to seek an exception for dating from the probation
office whereas the restriction here is unconditional. However, we consider not
only the conditional nature of a supervised release restriction but also its
duration in assessing the reasonableness of the restriction. United States v.
Duke, 788 F.3d 392, 399–400 (5th Cir. 2015). Given the eight-year duration of
Special Condition Six, I do not believe that the district court plainly erred or


       3  The majority states that, absent specific findings made by the district court, there
would have to be evidence of Caravayo having “a history of inappropriate contact with
minors” in order for there to be clear evidence supporting the dating restriction. Majority
Op. at 7. Because the record does not show such a history, the majority concludes that there
is no clear evidence supporting Special Condition Six. The majority’s focus on a demonstrated
history of inappropriate contact seems misplaced and myopic. The record in this case shows
other evidence supporting the dating restriction; evidence that the majority does not confront.
                                             16
    Case: 14-50773      Document: 00513330150         Page: 17    Date Filed: 01/05/2016


                                     No. 14-50773

abused its discretion in re-imposing this unconditional restriction. See Miller,
665 F.3d at 126 (affirming a conditional ban on internet use for 25 years); Paul,
274 F.3d at 169–70 (affirming an unconditional ban on internet use for only
three years); cf. Duke, 788 F.3d at 699–70 (striking down an unconditional,
lifetime ban on internet use). I particularly fail to see how the district abused
its discretion since it re-imposed a restriction that was supported by ample
evidence and that was not challenged by Caravayo in his first appeal. 4
       The majority’s holding—that the imposition of Special Condition Six may
violate the First Amendment—is wrong in light of the record and the
aforementioned case law. The holding is also wrong in another respect. The
majority states that Caravayo’s constitutional objection has been preserved
even though it depends in large part on a statutory argument that the majority
holds not preserved (but goes on to analyze in detail as a part of its
constitutional holding). This is bizarre. Caravayo’s constitutional objection on
appeal (and only on appeal) is based on the argument that Special Condition
Six does not comply with the requirements of 18 U.S.C. § 3583(d). We have
previously noted “that supervised release conditions restricting employment
and First Amendment freedoms are permissible if the statutory tailoring
requirements [of 18 U.S.C. § 3583(d)] are satisfied.” Paul, 274 F.3d at 169.
However, Caravayo’s objection at sentencing made no mention of 18 U.S.C.
§ 3583(d) or any other statutory factors relevant to his constitutional
argument.     I would hold that Caravayo’s constitutional objection was not



       4 The majority suggests that the district court may have blindly imposed the special
condition here as if it were a standard condition, because PSRs in the Western District of
Texas now frequently include Special Condition Six as a matter of course and because courts
tend to adopt recommendations in a PSR. Majority Op. at 9–10 n.5. There is nothing in the
record, however, that supports this point. And Caravayo did not object to Special Condition
Six in 2006.
                                            17
    Case: 14-50773       Document: 00513330150         Page: 18     Date Filed: 01/05/2016


                                      No. 14-50773

adequately preserved in the district court for the same reason that the majority
holds his § 3583(d) argument was not preserved. 5 Accordingly, Caravayo’s
constitutional objection should be reviewed for plain error, and it should meet
the same fate under plain error review as his statutory argument.
       I would affirm the challenged condition of supervised release imposed by
the district court. On this record, there is no basis for a holding by this court
that this condition may violate the First Amendment. We should not start
down this path here. I respectfully dissent.




       5 Contrary to the majority’s assertion, I do not claim, nor do I need to claim, that a
defendant must always cite § 3583(d) “to preserve a First Amendment challenge.” Majority
Op. at 3 n.1. But if the particular First Amendment challenge levied tracks the statutory
analysis, as the majority asserts, Majority Op. at 5–6, then it seems anomalous to allow such
a constitutional challenge to go forward without any mention, at sentencing, of the statutory
factors that form the basis for this challenge. Vague references to the First Amendment,
without more, are not “sufficiently specific to alert the district court to the nature of the
alleged error and to provide an opportunity for correction.” United States v. Neal, 578 F.3d
270, 272 (5th Cir. 2009).
                                             18